COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


THE HAIR CUTTERY AND
 ZURICH INSURANCE COMPANY
                                                 MEMORANDUM OPINION *
v.   Record No. 1560-98-4                            PER CURIAM
                                                  NOVEMBER 24, 1998
WENDY V. SHANHOLTZ


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Edward H. Grove, III; Brault, Palmer,
            Grove, Zimmerman, White & Mims, on brief),
            for appellants.
            (George W. Johnston, III; Kuykendall,
            Johnston, McKee & Butler, on brief), for
            appellee.



     The Hair Cuttery and its insurer (hereinafter referred to as

"employer") contend that the Workers' Compensation Commission

("commission") erred in finding that (1) Wendy Shanholtz

("claimant") proved that her disability beginning on November 10,

1997 was causally related to her July 28, 1996 compensable injury

by accident; and (2) employer was responsible for the cost of

medical treatment rendered to claimant by Dr. Joseph Liberman.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.    Accordingly, we

summarily affirm the commission's decision.      See Rule 5A:27.




     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                              Causation

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."    Ingersoll-Rand Co. v. Musick, 7 Va. App.

684, 688, 376 S.E.2d 814, 817 (1989).
     The commission held that "Dr. Liberman's medical records,

when considered in their full context, clearly establish his

opinion that the claimant's headaches are caused by the work

accident."    In so ruling, the commission found as follows:
             [C]laimant did not suffer significant
             headaches prior to her work accident.
             Since that accident, she has suffered
             migraine headaches which have become
             progressively more severe.
                 The emergency room physician clearly
             related her headaches to the industrial
             accident. He stated that her headache "was
             most consistent with post concussive
             syndrome." Dr. Liberman, the treating
             neurologist, has expressed a similar
             opinion. Dr. Liberman took an accurate
             history, and diagnosed post-traumatic
             migraine headaches. The juxtaposition of
             that diagnosis to the accurate history
             makes clear Dr. Liberman's opinion that the
             headaches are causally related to the
             accident. When Dr. Liberman commented that
             "head injuries can precipitate migraine
             headaches," Dr. Liberman was not merely
             speculating that the accident might have
             caused the claimant's headaches, as the
             employer would argue. Instead, we find
             that Dr. Liberman was justifying his
             opinion of causation, by confirming that
             head injuries are a potential cause of
             migraine headaches.


                                 - 2 -
     The medical records and opinions of the emergency room

physician and Dr. Liberman provide credible evidence to support

the commission's findings.    Based upon that evidence, the

commission could reasonably infer that claimant's headaches were

causally related to her compensable injury by accident.    "Where

reasonable inferences may be drawn from the evidence in support

of the commission's factual findings, they will not be disturbed

by this Court on appeal."     Hawks v. Henrico County Sch. Bd., 7

Va. App. 398, 404, 374 S.E.2d 695, 698 (1988).    Furthermore,

"[i]n determining whether credible evidence exists, the appellate

court does not retry the facts, reweigh the preponderance of the

evidence, or make its own determination of the credibility of the

witnesses."   Wagner Enters., Inc. v. Brooks, 12 Va. App. 890,

894, 407 S.E.2d 32, 35 (1991).

                 Dr. Liberman's Medical Treatment

     As fact finder, the commission was entitled to accept

claimant's testimony that employer did not cooperate in providing

her with appropriate medical treatment.    It is well settled that

credibility determinations are within the fact finder's exclusive

purview.   See Goodyear Tire & Rubber Co. v. Pierce, 5 Va. App.

374, 381, 363 S.E.2d 433, 437 (1987).    Moreover, where as here,

the employer disputed the compensability of the claim, claimant

was free to seek medical treatment of her own choosing.       See

Bassett Burkeville Veneer v. Slaughter, 21 Va. App. 575, 578-79,

466 S.E.2d 127, 129 (1996).



                                 - 3 -
     Based upon this record, the commission did not err in ruling

that Dr. Liberman was an authorized treating physician, and,

therefore, employer was responsible for the cost of Dr.

Liberman's treatment.

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                              - 4 -